Name: Commission Regulation (EEC) No 2345/91 of 31 July 1991 amending Regulation (EEC) No 910/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Brazil
 Type: Regulation
 Subject Matter: animal product;  trade policy;  trade;  America
 Date Published: nan

 2. 8 . 91 Official Journal of the European Communities No L 214/29 COMMISSION REGULATION (EEC) No 2345/91 of 31 July 1991 amending Regulation (EEC) No 910/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 910/91 of 11 April 1991 (3) provides for the sale of intervention beef held in several Member States ; Whereas, in respect of the quantity put up for sale in Italy, the time limit for taking over from intervention stocks should be extended in order to facilitate the sale : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The date '1 March 1991 ' referred to in the second indent of Article 1 ( 1 ) of Regulation (EEC) No 910/91 is replaced by '1 June 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 150, 15. 6 . 1991 , p. 16 . (3) OJ No L 91 , 12. 4. 1991 , p. 45.